           Case 5:20-cv-04476-SVK Document 1 Filed 07/07/20 Page 1 of 5



 1   Stephen M. Uthoff, State Bar No. 145206
     The Uthoff Law Corporation
 2   111 W. Ocean Blvd., Suite 1960
     Long Beach, California 90802
 3   (562) 437-4301
     fax (562)437-4341
 4   e-mail suthoff@uthofflaw.com
 5   Attorneys for Plaintiff
     Maersk Line
 6

 7
                                     UNITED STATES DISTRICT COURT
 8

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10   MAERSK LINE                                          )   Case No.
                                                          )
11                             Plaintiff,                 )   IN ADMIRALTY

12                                                        )   COMPLAINT FOR MONEY DUE UNDER
     vs.                                                  )   TARIFF & SERVICE CONTRACTS,
13                                                        )   BREACH OF CONTRACT(S), GOODS
     GF SEAFOOD CORP.                                     )   WARES AND SERVICES; OPEN BOOK
14                                                        )   ACCOUNT
                                                          )
15                                                        )
16                             Defendants.                )

17

18
                     Maersk Line alleges that:
19
                                                     FIRST COUNT
20
                                  (For Money due Under Tariff & Service Contracts)
21
             1.      JURISDICTION: This Court has jurisdiction under 28 U.S.C. §§1331 and 1333. This
22
     matter arises under the laws of the United States, in particular, The Shipping Act of 1984, (as amended)
23
     46 U.S.C. §§40101 et seq. (hereinafter "The Act"), and involves contract(s) within the jurisdiction or
24
     claims pendent or ancillary to the same. This is an admiralty and maritime claim as it relates to collection
25
     of freight and related charges pursuant to maritime conract(s).
26
             2.      Maersk Line (hereinafter “Plaintiff”) is a common carrier by water, inter alia, in the
27
     interstate and foreign commerce of the United States as defined in The Act and was such a common
28
     carrier for the benefit of GF Seafood Corp. (“Defendant”).
                                                       1
                                                    COMPLAINT
          Case 5:20-cv-04476-SVK Document 1 Filed 07/07/20 Page 2 of 5



 1           3.      Defendants, and each of them, are, and were at all times herein mentioned, a natural
 2 person, firm, association, organization, partnership, corporation, business, trust, or public entity, with

 3 its place of business or residence in this district and is and was a legal entity capable of being sued. Each

 4 defendant is believed to be the agent or alter-ego of each remaining defendant.

 5           4.      Venue is proper in this judicial district because it is where the claim arose and/or because
 6 defendant(s) resides or does business in the district and/or defendant(s) are aliens.

 7           5.      Plaintiff has filed a schedule of its rates and charges and service contracts for the carriage
 8 of cargo, ocean freight, wharfage and dockage, detention and demurrage and related charges with the

 9 Federal Maritime Commission or has otherwise maintained said rates, charges, tariffs or service

10 contracts pursuant to The Act. Pursuant to The Act, Plaintiff is prohibited from transporting cargo for

11 a lesser rate than that specified in its tariffs or service contracts. The Act also prohibits Defendant from

12 obtaining transportation or attempting to obtain transportation of cargo at lesser rates.

13           6.      Plaintiff transported cargo for the benefit of Defendant during 2018 in the foreign
14 commerce of the United States in the course and scope of Defendant’s operations. Such transportation

15 and services provided are evidenced by Plaintiff's service contracts, bills of lading and/or freight bills,

16 invoices, credit agreements and freight guarantees, the terms of which are incorporated herein through

17 this reference. Plaintiff has fully performed its tariff and contractual obligations. A summary of the

18 relevant bills of lading and invoices are attached hereto as Exhibit “A” and made a part hereof.

19           7.      Plaintiff has demanded that Defendant pay the amount due to Maersk.
20           8.      Defendant has knowingly and willfully failed and refused to pay Plaintiff the full amount
21 due.

22           9.      Consequently, Defendant is liable to Plaintiff in the amount of $15,395.00 plus
23 reasonable attorneys' fees and interest thereon.

24                                                  SECOND COUNT
25                                         (For Breach of Written Contract(s))
26           10.     Plaintiff refers to paragraphs l through 9 of this complaint and incorporates them herein
27   by this reference.
28

                                                           2
                                                    COMPLAINT
          Case 5:20-cv-04476-SVK Document 1 Filed 07/07/20 Page 3 of 5



 1           11.       Said transportation was performed pursuant to a written contract(s) of carriage and/or
 2 service contracts between Plaintiff and Defendant, as evidenced by said bills of lading and/or invoices

 3 listed in Exhibit A.

 4           12.       Plaintiff has fully performed its obligations under said contracts except those
 5 obligations, if any, which Plaintiff was excused from performing.

 6           13.       Plaintiff has demanded that Defendant pay the amount due under said contracts and the
 7 Defendant has refused to pay thereon.

 8           14.       Consequently, Defendant is liable to plaintiff in the amount of $15,395.00, plus
 9 reasonable attorneys' fees and interest thereon.

10                                                    THIRD COUNT
11                                            (For Goods Wares and Services)
12           15.       Plaintiff refers to paragraphs l through 14 of this complaint and incorporates them herein
13 by this reference.

14           16.       Within the last four (4) years, Defendant became indebted to Plaintiff for goods, wares
15 and services provided by Plaintiff to Defendant, as evidenced in Exhibit A for which Defendant agreed

16 to pay plaintiff.

17           17.       Despite due demand, the sum of $15,395.00 is now due, owing and unpaid for said
18 goods, wares and services.

19                                                   FOURTH COUNT
20                                               (For Open Book Account)
21           18.       Plaintiff refers to paragraphs l through 17 of this complaint and incorporates them herein
22   by this reference.
23           19.       Within the last four (4) years, Defendants became indebted to Plaintiff on an open book
24   account, as evidenced in Exhibit A which Defendants agreed to pay.
25           20.       Despite due demand, the sum of $15,395.00 is now due, owing and unpaid on said open
26   book account.
27

28

                                                           3
                                                     COMPLAINT
         Case 5:20-cv-04476-SVK Document 1 Filed 07/07/20 Page 4 of 5



 1

 2         WHEREFORE, plaintiff prays for judgment against defendant as follows:
 3                1.       For judgment in the principal amount of $15,395.00;
 4                2.       For the costs of collection, according to proof;
 5                3.       For costs of suit incurred herein, according to proof;
 6                4.       For pre-judgment and post-judgment interest;
 7                5.       For reasonable attorneys' fees; and
 8                6.       For such other and further relief as the Court deems just and proper.
 9   DATED: July 7, 2020
                                                       THE UTHOFF LAW CORPORATION
10

11

12
                                                       By: s/Stephen M. Uthoff
13                                                         Stephen M. Uthoff
14                                                         Attorneys for Plaintiff Maersk Line

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
                                                 COMPLAINT
                Case 5:20-cv-04476-SVK Document 1 Filed 07/07/20 Page 5 of 5



Account      bill of lading   Invoice reference   Amount in local Document Date
                                                  currency
US02603400    966329561            3410722912         ($400.00)     10/29/2018
US02603400    966181997            3502293216         ($550.00)     10/24/2018
US02603400    966319834            3502437618       ($2,800.00)     11/14/2018
US02603400    966143379            5254408923         $500.00        9/28/2018
US02603400    966143398            5254421050        $2,155.00       10/2/2018
US02603400    966178444            5254455110        $2,810.00      10/10/2018
US02603400    966178438            5254455111        $2,810.00      10/10/2018
US02603400    966188315            5254455112        $2,810.00      10/10/2018
US02603400    966188311            5254455113        $2,810.00      10/10/2018
US02603400    966420332            5254588324       ($2,700.00)     11/14/2018
US02603400    966420332            5254588324        $3,200.00      11/14/2018
US02603400    966435388            5254588325       ($2,700.00)     11/14/2018
US02603400    966435388            5254588325        $3,200.00      11/14/2018
US02603400    966420341            5254588326       ($2,700.00)     11/14/2018
US02603400    966420341            5254588326        $3,200.00      11/14/2018
US02603400    966082227            5254660602        $3,750.00       12/5/2018
                                                    $15,395.00




                                         Exhibit A Page 5
